number release date id office uilc cca_2009110613224554 ------------- from -------------------------- sent friday november pm to ---------------------- cc ------------------------------------------ subject re tefra question sec_6231 provides that the tefra partnership procedures will apply or not apply based upon the service's reasonable determination on the basis of the partnership return for the taxable_year however sec_6231 should be relied upon only when the limitations_period prevents changing the audit procedures if the limitations_period allows then the examiner should switch audit procedures based upon the new determination irm making a reasonable determination of whether the partnership is subject_to the tefra procedures to the extent that the revenue_agent has determined that at all relevant times none of the partners as defined by sec_6231 are pass-thru partners as defined by sec_6231 and that the small_partnership_exception of sec_6231 is otherwise applicable then the revenue_agent should not apply tefra partnership procedures to the extent that the service relies on sec_6231 i am not aware of any authority that would conclusively determine which reading of the return is more reasonable if the trusts could not appropriately employ the tins of the owners that may tip the scale towards a reading that the partners were the individual owners sec_301_6109-1 provides that a_trust that is owned by one person and that reports pursuant to sec_1_671-4 need not obtain a taxpayer_identification_number the issue of whether the trusts could appropriately employ the tins of the trust owners belongs to ------------------------------------------------------------------ if necessary i am happy to forward this e-mail message to the appropriate individuals if the service determines that the tefra partnership procedures are applicable and there is a question regarding the identity of the direct partners of the tefra partnership please see chief_counsel notice_2009_027 question c3 at pages
